internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-108386-00 date april re legend decedent date spouse son daughter will trust ira1 ira2 ira3 ira4 ira5 ira6 plr-108386-00 plan objection court settlement agreement court order x y z w date year year dear this is in response to a letter dated date and subsequent correspondence requesting rulings regarding the federal gift estate and income_tax consequences of the settlement of a will_contest facts the facts submitted and representations made are as follows decedent died testate on date survived by spouse and by son and daughter adult children from a previous marriage during his life decedent executed a will will and a revocable_trust trust article ii paragraph b of decedent’s will expressly excludes daughter her spouse and her issue from any devise or benefit of any kind under the will and plr-108386-00 disinherits them fully and completely tangible_personal_property passes to spouse and son and the residuary_estate passes to trust article ii paragraph c of trust expressly disinherits daughter her spouse and her issue using the same language employed in the will under the terms of trust at decedent’s death the trust estate is to be divided into a credit trust holding assets equal in value to decedent’s unified_credit equivalent and a qualified_interest trust holding the balance of the trust assets spouse is to receive the net_income of the qualified_interest trust at least annually and any amount of principal the trustee deems advisable for spouse’s care support and maintenance the trustee may consider funds reasonably available to spouse and her accustomed style of life at spouse’s death the remaining assets of the qualified_interest trust pass to son if then living or to son’s then living children article v paragraph e provides that daughter has no interest in the assets of the qualified_interest trust remaining at spouse’s death article viii provides that spouse may compel the conversion of any non-productive property in the qualified_interest trust to productive property decedent’s personal representative or trustee has absolute discretion to make an election under sec_2056 to treat any part of the qualified_interest trust as qualified_terminable_interest_property any part for which an election is not made will be held as a separate trust trust provides that the credit trust is to be distributed outright to son at his death decedent owned six iras ira1 ira2 ira3 ira4 ira5 and ira6 and had an interest in a qualified_retirement_plan plan decedent reached age ½ on date and shortly thereafter began to receive minimum distributions from the iras and plan daughter challenged the validity of will and trust she claimed that son and decedent’s advisors unduly influenced decedent and also claimed that decedent had mistakenly relied on misrepresentations of facts made by son and the advisors as a result of this pending litigation son and spouse each hired attorneys if the claim had been litigated and the court had determined that will and trust were invalid will would have been set_aside and the parties would have been entitled to their intestate shares of decedent's_estate under state laws of intestacy percent to spouse and percent to each of son and daughter after strenuous negotiations spouse son and daughter executed settlement agreement which was approved by court in court order settlement agreement is contingent upon the receipt of a favorable letter_ruling from the internal_revenue_service under settlement agreement the parties agreed to set_aside will and trust plr-108386-00 of decedent’s property other than joint property but including the amounts from the iras and plan y percent will pass to spouse and z percent will pass to son daughter will receive dollar_figurex court in court order indicated that this reflects decedent’s intent on the schedule m of a timely filed federal estate_tax_return decedent’s estate made a protective_election to have the entire date of death value of the qualified_interest trust treated as qualified terminal interest property qtip under sec_2056 of the internal_revenue_code the estate attached a copy of settlement agreement a copy of the estate’s request for a letter_ruling as required under settlement agreement and an additional_estate_tax_return reporting the tax that would be due under the settlement agreement if the agreement becomes effective the estate also submitted a request for an extension to file and paid the estate_tax that would be due if settlement agreement becomes effective the following rulings have been requested the distributions under settlement agreement directly to spouse qualify for the federal estate_tax_marital_deduction under sec_2056 of the internal_revenue_code the distributions to son and daughter under settlement agreement are not gifts by spouse the distributions to spouse son and daughter under settlement agreement rather than under the qualified_interest trust provided under trust will not be a disposition under sec_2519 when spouse receives her share of the proceeds from iras and plan under settlement agreement within days of receiving these proceeds she may roll them over to her own ira under sec_402 and sec_408 law and analysis ruling sec_2056 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of the marital_deduction such property shall be treated as passing to the surviving_spouse and not to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property qtip is property that passes from the decedent in which the surviving plr-108386-00 spouse has a qualifying_income_interest_for_life and to which an election applies a qualifying_income_interest_for_life is defined as the surviving_spouse being entitled to all of the income payable annually or at more frequent intervals and no person having the power to appoint any part of the property to anyone other than the surviving_spouse sec_20_2056_c_-2 of the estate_tax regulations provides that if as a result of a controversy involving the decedent’s will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent to the surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest however such a decree will be accepted only to the extent that the court passed upon the facts upon which the deductibility of the property interest depends if the assignment or surrender was pursuant to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse revrul_66_139 1966_1_cb_225 states that a valid claim by the surviving_spouse to a share in the decedent’s estate made in good_faith and settled as a result of arm’s length negotiations without any court contest will qualify as a bona_fide claim within the meaning of the regulations the ruling holds that where such claim is paid_by the decedent’s estate the payment will qualify for the marital_deduction to the extent that the interest that would have passed to the surviving_spouse as a result of the completed exercise of the spouse’s right ie in a court contest would have been a deductible_interest in 674_f2d_761 9th cir the court held that property distributed to a spouse pursuant to a compromise settlement will be treated as passing from the decedent for marital_deduction purposes only if the distribution represents a good_faith settlement of an enforceable claim relying on 387_us_456 the court stated that e ither a good_faith settlement or a judgment of a lower state court must be based on an enforceable right under state law properly interpreted in order to qualify as ‘passing’ pursuant to the estate_tax_marital_deduction ahmanson foundation v united_states f 2d pincite in view of ahmanson property passing to a spouse or charity pursuant to the settlement of a claim will be treated as passing from the decedent to the extent the compromise is a bona_fide settlement of a legally enforceable claim the claim must be settled pursuant to arm’s length negotiations plr-108386-00 in this case if the litigation had proceeded to judgment there were two possible outcomes the court could have determined that the will and trust were invalid in which case percent of decedent’s estate would have been distributed to spouse and percent each to son and daughter or the court could have determined that the will and trust were valid in which case spouse would have been entitled to her lifetime interests in the qualified_interest trust son would have been entitled to his interests in the qualified_interest trust and the credit trust and daughter would have had no interest in decedent’s estate settlement agreement resulted from a bona_fide adversarial proceeding and was the product of arm’s length negotiations under settlement agreement of decedent’s property other than joint property but including the amounts from the iras and plan spouse will receive y percent outright and son will receive z percent outright daughter will receive dollar_figurex under the agreement spouse will receive in value less than what she would have received if she had been successful in claiming her right to her interests in the qualified_interest trust son will receive less than what he would have received if he had successfully defended his right to his interests in the credit trust and qualified_interest trust daughter will receive less than the intestate share she would have received if successful in litigation we recognize that because of the uncertainty of litigation over the issues presented determining a precisely correct allocation of trust assets in a settlement is difficult we believe that settlement agreement provides an allocation of the estate’s assets that is within a range of reasonable settlements that is the interests to be received by the parties both as to the nature of the interests and their economic value reflect the enforceable rights of the parties consequently the property_passing_to_spouse under settlement agreement passes from decedent for marital_deduction purposes under sec_2056 accordingly based on the representations made and the information submitted we rule that the distributions under settlement agreement directly to spouse qualify for the federal estate_tax_marital_deduction under sec_2056 ruling sec_2501 provides for a gift_tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible under sec_2512 where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift however under sec_25_2512-8 of the gift_tax regulations a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth plr-108386-00 based on the discussion above because the interests to be received by the parties reflect the enforceable rights of the parties and because settlement agreement provides an allocation of the trust assets that is within a range of reasonable settlements settlement agreement is regarded for transfer_tax purposes as properly reflecting the substantive rights of the parties accordingly we rule that the direct distributions to son and daughter under settlement agreement are not gifts by spouse ruling sec_20_2056_b_-7 provides that a protective_election may be made to treat property as qualified_terminable_interest_property only if at the time the federal estate_tax_return is filed the executor of the decedent’s estate reasonably believes that there is a bona_fide issue that concerns whether an asset is includible in the decedent’s gross_estate or the amount or nature of the property the surviving_spouse is entitled to receive ie whether property that is includible is eligible for the qualified_terminable_interest_property election the protective_election must identify either the specific asset group_of_assets or trust to which the election applies and the specific basis for the protective_election sec_20_2056_b_-7 provides that the protective_election once made on the return of tax imposed by sec_2001 cannot be revoked for example if a protective_election is made on the basis that a bona_fide question exists regarding the inclusion of trust corpus in the gross_estate and it is later determined that the trust corpus is so includible the protective_election becomes effective with respect to the trust corpus and cannot thereafter be revoked sec_2519 provides that for purposes of the federal estate and gift_tax any disposition of all or part of a qualifying_income_interest_for_life in any property to which sec_2519 applies will be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 by reason of sec_2056 or under sec_2523 by reason of sec_2523 in the present case the effectiveness of settlement agreement is conditioned upon the receipt by decedent’s estate of a favorable ruling letter from the service if an unfavorable letter were issued settlement agreement would not become effective and the qualified_interest trust would be funded but if a favorable letter were issued the qualified_interest trust would not be funded consequently the estate filed a protective qtip_election for the qualified_interest trust indicating that the inclusion of the value of the trust corpus in the gross_estate is conditioned upon the estate’s receipt of a favorable ruling letter as a result of this letter_ruling settlement agreement will become effective and the qualified_interest trust will not be funded thus under sec_20_2056_b_-7 the protective qtip_election will not become effective and for purposes of sec_2519 a deduction will not be allowed to decedent’s estate under section sec_2056 by reason of the estate’s making an election under sec_2056 consequently based on the plr-108386-00 representations made and the information submitted we rule that sec_2519 does not apply in this case and that therefore the distributions to spouse son and daughter under settlement agreement rather than under the qualified_interest trust provided under trust will not be a disposition under sec_2519 ruling decedent became age ½ on date and shortly thereafter began to receive minimum distributions from the iras and from plan sec_401 states that a_trust shall not constitute a qualified_trust unless it provides that if the distribution of the employee’s interest has begun in accordance with sec_401 and the employee dies before his entire_interest has been distributed to him the remaining part of such interest will be distributed at least as rapidly as under the method of distribution being used under sec_401 as of the date of his death under sec_408 a sec_401 applies to iras thus under sec_401 spouse as beneficiary must receive the balance of decedent’s iras at least as rapidly as he was receiving the distributions the facts are not clear as to whether decedent was recalculating his life expectancy or not it does not matter under sec_401 if spouse remains the beneficiary of an interest in decedent’s iras spouse is bound to continue to receive the balance in the iras at least as rapidly as the method that decedent was using sec_408 denies rollover treatment by an individual who inherits an ira sec_408 however does not treat a surviving_spouse of the owner of the ira as having inherited an ira and permits the surviving_spouse to roll over the ira into his or her own ira prior to the changes to the proposed_regulations published in the federal_register on date prop sec_1_408-8 q a-4 provided guidance with respect to a beneficiary spouse who wishes to acquire the ira of his or her deceased spouse that section states in relevant part a-4 q may an individual’s beneficiary elect to treat such beneficiary’s entire_interest in the trust upon the death of the individual or the remaining part of such interest if distribution to the beneficiary has commenced as the beneficiary’s own account a b in the case of an individual dying after december the only beneficiary of the individual who may elect to treat the beneficiary’s entire_interest in the trust or the remaining part of such interest if distribution thereof has commenced to the beneficiary as the beneficiary’s own account is the individual’s surviving_spouse if the surviving_spouse makes such an election the spouse’s interest in the account would then be subject_to the distribution_requirements of sec_401 rather than those of sec_401 an election will be considered to have been made by the surviving_spouse if either of the following occurs any required amounts in the account including any plr-108386-00 amounts that have been rolled over or transferred in accordance with the requirements of sec_408 into an individual_retirement_account or individual_retirement_annuity for the benefit of the surviving_spouse have not been distributed within the appropriate time period applicable to the decedent under sec_401 or any additional_amounts are contributed to the account or to the account or annuity to which the surviving_spouse has rolled such amounts over as described in above which are subject or deemed to be subject_to the distribution_requirements of sec_401 the result of such an election is that the surviving_spouse shall then be considered the individual for whose benefit the trust is maintained further a surviving_spouse who elects to treat an ira of a decedent or a portion thereof as her own becomes the owner of the ira and ceases to be the beneficiary thereof thus as owner she is not subject_to the as least as rapidly rule under sec_401 the surviving_spouse would then be subject_to the minimum_distribution_rules as if the decedent had never existed in this case pursuant to settlement agreement and court order as discussed above spouse is the named beneficiary of a y interest in each of decedent’s iras as such based upon sec_408 and prop sec_1_408-8 q a-4 spouse is eligible to roll over her y interest in decedent’s iras into an ira set up and maintained in her name the minimum distribution provisions under sec_401 apply to plan which is a sec_401 plan distributions from a sec_401 plan are governed by sec_402 sec_402 states that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death the preceding provisions of the subsection shall apply to such distribution in the same manner as if the spouse were the employee thus sec_402 through c apply to a surviving_spouse as if he or she were the employee sec_402 defines eligible_rollover_distribution as any distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or for a specified period of ten years or more an eligible_rollover_distribution also does not include any distribution to the extent that such distribution is required under sec_401 q a c of sec_1_402_c_-2 provides the following however a new determination is not made merely because upon the death of the employee the spouse or former spouse of the employee becomes the distributee thus once distributions commence over a period that is at least as long as either the first annuitant’s life or years eg as provided by a life_annuity with a five-year or ten-year certain guarantee then substantially equal plr-108386-00 payments to the survivor are not eligible rollover distributions even though the payment period remaining after the death of the employee is or may be less than the period described in sec_402 for example substantially_equal_periodic_payments made under a life_annuity with a five year term certain would not be an eligible_rollover_distribution even when paid after the death of the employee with three years remaining under the term certain thus if spouse will receive from plan any payments under a term_certain_annuity over a period referenced in q a-5 c above she is not eligible to roll over such amounts q a of sec_1_402_c_-2 provides in relevant part similarly if an employee’s surviving_spouse receives a survivor life_annuity of dollar_figure per month plus a single payment on account of death of dollar_figure the single payment is treated as independent of the payments in the annuity and is an eligible_rollover_distribution unless otherwise excepted it is not clear how spouse will receive payments from plan however as noted above any type of fixed annuity over a period referenced in q a-5 c above that she receives will not be eligible for rollover treatment q a of sec_1_402_c_-2 states except as provided in paragraphs b and c of this q a if a minimum distribution is required for a calendar_year the amounts distributed during that calendar_year are treated as required minimum distributions under sec_401 to the extent that the total required_minimum_distribution under sec_401 for the calendar_year has not been satisfied accordingly these amounts are not eligible rollover distributions for example if an employee is required under sec_401 to receive a required_minimum_distribution for a calendar_year of dollar_figure and the employee receives a total of dollar_figure in that year the first dollar_figure distributed will be treated as the required_minimum_distribution and will not be an eligible_rollover_distribution and the remaining dollar_figure will be an eligible_rollover_distribution if otherwise qualified it is not clear if there have been any distributions from plan in year and year the minimum distributions for these two years must be made furthermore except as noted above the remaining amount can be rolled over by spouse into her own ira thus for example if spouse intends to receive a single sum distribution during calendar_year of her full y interest in decedent’s plan account she may roll over the entire single sum to the extent it exceeds the sec_401 required_distribution for calendar_year except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-108386-00 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by james f hogan assistant to the chief branch enclosure copy for sec_6110 purposes
